Citation Nr: 0121078	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  96-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for otitis media, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1954 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for a 
rating in excess of 10 percent for his service-connected 
otitis media.  The veteran filed a timely appeal to this 
adverse determination.  The veteran's claims file was 
subsequently transferred to the RO in St. Petersburg, 
Florida.

When this matter was previously before the Board in June 1997 
it was remanded to the RO for further development, to include 
affording the veteran an opportunity to testify before a 
Member of the Board, which has been accomplished.  The case 
is now before the Board for appellate consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In reviewing the 
veteran's claims file, the Board notes that in April 2001, 
the veteran testified at a hearing held before the 
undersigned Board Member.  A review of the transcript of the 
testimony provided by the veteran reveals that the veteran 
identified several items of recent VA medical evidence which 
are potentially relevant to his increased rating claim, but 
which are not contained in his claims file.  The Board finds 
that these records must be procured by VA prior to final 
adjudication of his claim.  See 38 U.S.C.A. § 5107 (West 1991 
& Supp. 1996); see also Bell v. Derwinski, 2 Vet. App. 611, 
612-613 (1992) (the VA has constructive, if not actual, 
knowledge of records generated by the VA); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-373 (1992) (when the VA has 
knowledge of relevant records, the Board must obtain these 
records before proceeding with the appeal).  

Specifically, the veteran indicated that he underwent a VA 
examination of his ears and audiometric testing in February 
2001, at the request of the Gainesville VAMC (rather than at 
the request of the RO), to determine if his ear was infected.  
However, a copy of the examination report is not of record, 
and should be obtained by the RO.

In addition, the veteran indicated that he had recently been 
treated on an outpatient basis at the Gainesville VAMC.  
While he did not specify the precise dates of this treatment, 
he did state that all of his treatment had been provided by 
physicians at the Gainesville VAMC since he moved to Florida 
in 1995 or 1996.  Therefore, a search for any relevant 
records at the Gainesville VAMC created from 1995 to the 
present is warranted in this case.

During his personal hearing the veteran testified that his 
private physician told him that his problems with 
equilibrium, tinnitus and headaches were related to his 
service connection disability.  The Board notes that the 
veteran also testified that he was treated from 1983 to 1991 
by W. Jay Pettit, M.D., a physician at Griffith, Pettit, 
Chadwick & Sobol, a private health care facility associated 
with Associated Otolaryngologists of Decatur, S.C.  While it 
would appear from the veteran's statements that any records 
from this physician would be too old to be relevant in 
assessing the current level of severity of the veteran's 
disorder, the Board notes that in a statement to the Chicago 
VARO dated in October 1995, Dr. Pettit himself indicated that 
he had treated the veteran for his ear problems as recently 
as June and August 1995.  Furthermore, Dr. Pettit concluded 
his letter by stating that "We'll send you copies of his 
records."  However, to date it does not appear that any such 
records have been received by VA.  In view of the additional 
symptoms the veteran claims his physician has related to his 
service-connected otitis media the VA should request copies 
of these private medical records.

Furthermore, the Board notes the contention by the veteran's 
service representative, as set forth during the veteran's 
April 2001 hearing before the undersigned Board Member, that 
the veteran should be afforded a new VA audiological 
examination, since his most recent VA Compensation and 
Pension examination was conducted in November 1995, nearly 
six years ago.  The Board agrees, particularly in light of 
the enhanced duty to assist requirements of the VCAA.  
However, the Board notes that, as indicated above, the 
veteran has reported that he underwent a VA examination in 
February 2001, at the request of the Gainesville VAMC.  Given 
the fact that this examination was so recent, the Board finds 
that the RO should first obtain and review the February 2001 
examination report to determine whether it contains adequate 
medical findings to evaluate the manifestations of the 
veteran's otitis media under the rating criteria contained in 
the VA Schedule for Rating Disabilities.  The veteran claims 
the disability results in hearing loss, tinnitus, problems 
with equilibrium and headaches.  The RO need only schedule 
the veteran for another VA examination if it is necessary to 
determine all the manifestations of the veteran's otitis 
media, including hearing loss and his complaints of tinnitus, 
equilibrium problems and headaches, or if there is some 
indication that the veteran's disability has worsened since 
February 2001.  

Finally, the Board observes that during the pendency of the 
veteran's appeal, certain regulatory changes were made to the 
criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87 (1999), effective June 10, 
1999.  See 64 Fed. Reg. 25202- 25210 (1999).  Generally, when 
the laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 312-13 (1991).  As the RO has not yet had an 
opportunity to evaluate the veteran's disorder under these 
newer regulations, the Board finds that the RO should 
consider these newer criteria when readjudicating the 
veteran's claim pursuant to this REMAND.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should request copies of all 
treatment records from the Gainesville, 
Florida VAMC concerning treatment 
provided to the veteran for ear problems 
from 1995 to the present.  Of particular 
importance is the report of a VA 
examination and audiometric studies 
reportedly conducted at that facility in 
February 2001.  Any such records received 
should be associated with the veteran's 
claims file.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
veteran's claims file.

2.  After obtaining any necessary 
authorizations, the RO should also 
contact W. Jay Pettit, M.D., at Griffith, 
Pettit, Chadwick & Sobol, 2 Memorial 
Drive, Suite 300, Decatur, Illinois  
62526, and request copies of all 
treatment records relating to any 
treatment provided by him to the veteran 
for his otitis media and related symptoms 
from 1981 to the present.  Once again, 
any such records received should be 
associated with the veteran's claims 
file.  If the search for such records has 
negative results, a statement to that 
effect should be placed in the veteran's 
claims file.
3.  If the RO obtains copies of the VA 
examination and audiometric studies 
reportedly conducted February 2001, the 
RO should review these reports to 
determine if they contain sufficient 
findings to properly evaluate all the 
claimed manifestations of the veteran's 
otitis media in accordance with the VA 
Schedule for Rating Disabilities.  If the 
report either:  1) does not contain 
sufficient medical findings; or 2) does 
contain sufficient medical findings, but 
the RO determines that another VA 
examination would be of use in assessing 
the current nature, severity and symptoms 
due to the veteran's otitis media, then, 
the RO should schedule the veteran for a 
complete VA examination, to include 
audiometric testing, to determine the 
nature and severity of all manifestations 
of the veteran's otitis media.  The 
veteran's claims file should be made 
available for the examiner's review.  The 
veteran's complaints that his otitis 
media has resulted in hearing loss, 
tinnitus, equilibrium problems and 
headaches are called to the attention of 
the examiner.  The examiner, based on a 
review of the claims file and the 
clinical findings of the examination, 
should provide an opinion as to the 
nature and severity of the veteran's 
otitis media and which manifestations are 
as least as likely as not related to the 
otitis media.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report. 

4.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to an increased rating for 
otitis media, considering both the 
criteria for rating audiological 
disabilities in effect prior to June 10, 
1999, as well as the new criteria 
effective June 10, 1999.  Any additional 
action required to comply with the notice 
and development requirements of the 
Veterans Claims Assistance Act of 2000 
should also be undertaken.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




